Citation Nr: 0634178	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  02-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In March 2005, the Board, among other 
things, remanded this issue for further evidentiary 
development.  

A review of the claims file shows that the veteran, in May 
2005, submitted an application to reopen his claim of 
entitlement to service connection for depression.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 


FINDING OF FACT

The record shows the veteran failed without good cause to 
report for a scheduled VA examination necessary for a 
determination of his claim for a rating in excess of 10 
percent for hypothyroidism.


CONCLUSION OF LAW

The veteran's claim for a rating in excess of 10 percent for 
hypothyroidism is denied as a matter of law.  38 C.F.R. §§ 
3.655, 4.119, Diagnostic Code 7903 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

                                   The Veterans Claims 
Assistance Act
 
The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains  
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, in March 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The RO satisfied these mandates in a January 2001 letter, a 
November 2001 statement of the case; and February 2003, March 
2004 and January 2006 supplemental statements of the case, 
explaining what evidence was needed to substantiate the 
veteran's claim for a rating in excess of 10 percent for 
hypothyroidism, what evidence he should provide, and what 
evidence VA would obtain.  In its letters, the RO notified 
the veteran of VA's duty to obtain certain evidence, such as 
VA medical records, as well as its obligation to help obtain 
other relevant records not in the Federal Government's 
possession, provided the veteran gave consent and supplied 
enough information to enable VA to obtain them.  It made 
clear that although VA could assist the veteran in obtaining 
private records, he carried the ultimate burden of ensuring 
that VA received all such records and requested that the 
veteran provide the RO with any evidence or information he 
had pertaining to his claim.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession and that he received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, in a letter dated 
in August 2006, the RO provided the veteran with notice of 
what type of information and evidence was needed to establish 
a higher disability rating and an effective date if an 
increased rating was granted.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must precede an initial unfavorable [agency of original 
jurisdiction (AOJ)].  The initial adjudication of entitlement 
to an increased rating in this case predates enactment of the 
VCAA.  While the Court did not address whether, and if so 
how, the Secretary can properly cure a defect in the timing 
of the notice, it did leave open the possibility that notice 
error of this kind may be non-prejudicial to a claimant.  In 
this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Moreover, notice was complete prior to the January 2006 
readjudication of the claims on the merits.  See Supplemental 
Statement of the Case issued during that time and Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The veteran has been provided multiple opportunities to 
submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims by VA.  The Board finds that the 
failure to provide the veteran with all the specific types of 
notice outlined in the VCAA prior to the initial unfavorable 
determination has not harmed the veteran and that no useful 
purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds 444 
F.3d 1328 (Fed. Cir. 2006).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

As to the duty to assist, all pertinent examination and 
treatment records have been obtained and made a part of the 
veteran's claims folder to the extent that such records have 
been adequately identified or are otherwise available.  On 
the question of whether an examination or medical opinion is 
warranted, as explained in more detail below, the veteran 
failed to report for a VA examination scheduled pursuant to a 
Board remand.  When an examination is scheduled in 
conjunction with a claim for increased compensation, and the 
veteran fails to report for that evaluation without good 
cause, the claim shall be denied.   Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Arguably, because the claim is being denied as a matter of 
law, the VCAA is inapplicable.  See Manning v. Principi, 16 
Vet. App. 534 (2002) [the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter].  In any event, in 
this case, the Board finds that the VA fulfilled its VCAA 
duties to notify and to assist the veteran to the extent 
possible, and thus, no additional assistance or notification 
is required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

                                                            
Analysis

The veteran contends, in essence, that his hypothyroidism is 
more disabling than currently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2 (2006), when assigning a disability rating, it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board also notes that governing regulations provide that 
VA's duty to assist normally includes conducting a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior examinations and treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991); 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.326.  

However, VA regulations also provide that:

[w]hen entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, [38 C.F.R. 
§ 3.655(a)] . . . [and] the examination 
was scheduled in conjunction with . . . a 
claim for increase, the claim shall be 
denied  [38 C.F.R. § 3.655(b)].  
(Emphasis Added)

With the above laws and regulations in mind, in March 2005 
the Board remanded the appeal because the veteran's last VA 
examination was in June 2000 and it was opined that that 
examination was to old to fairly evaluate the current level 
of impairment caused by his service connected hypothyroidism 
under 38 C.F.R. § 4.119, Diagnostic Code 7903.  In June 2005, 
the veteran was scheduled for a VA examination.  However, he 
failed to report for that evaluation.  

Initially, the Board notes that in an email from the VA 
Compensation and Pension (C&P) Supervisor, dated later in 
June 2005, it was noted that the veteran had told the C&P 
Supervisor that he refused to have his examination at the 
Puget Sound VA Medical Center because he blamed the 
department for the earlier denial of his claim for an 
increased rating for hypothyroidism.  Thereafter, in a 
subsequent June 2005 letter, the RO notified the veteran, in 
substance, that VA was notified that he had not shown for his 
VA examination, an examination was required in order to 
determine the current extent of his disability, it was his 
responsibility to report for his VA examination, and his 
failure to show for a VA examination without good cause could 
result in his claim being denied under 38 C.F.R. § 3.655.  
The veteran was thereafter given thirty days to notify VA if 
he was willing to show for another VA examination.  In the 
subsequent January 2006 supplemental statement of the case, 
the RO denied the veteran's claim under 38 C.F.R. § 3.655 
because of his failure to show for his VA examination. 

Following VA's mailing of the June 2005 letter, while the 
veteran filed other statements with the RO, no reply was ever 
forthcoming regarding his reason for not showing for his last 
examination and/or whether he was willing to report for 
another VA examination.  See 38 C.F.R. § 3.655(c).  
Therefore, the Board finds that the veteran, without good 
cause, failed to show for his VA examination.  See 38 C.F.R. 
§ 3.655(a).  

Next, the Board notes that 38 C.F.R. § 4.119, Diagnostic 
Code 7903 requires a showing of at least fatigability, 
constipation, and mental sluggishness for the veteran's 
service connected hypothyroidism to warrant the next highest 
rating (i.e., 30 percent).  However, neither the information 
found in the VA treatment and private treatment record nor 
the results from the June 2000 VA examination provide 
sufficient information for the Board to rate the current 
severity of his disability under Diagnostic Code 7903.  
Therefore, the Board concludes that the scheduled VA 
examination was necessary to determine whether the veteran 
met the criteria for an increased rating for his 
hypothyroidism.  38 C.F.R. §§ 3.655(a), 4.119.

The regulation governing failure to report for examinations 
in claims for increased compensation is in command language.  
It is not in discretionary language.  It states that VA 
"shall" deny claims for increased compensation when the 
claimant fails to report for examination without good cause.  
As the veteran both failed to show for a VA examination 
without good cause and because the VA examination was 
necessary to determine whether he met the criteria for an 
increased rating for his hypothyroidism, the claim must be 
denied as a matter of law.  38 C.F.R. § 3.655(b).






ORDER

A rating in excess of 10 percent for hypothyroidism is 
denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


